Citation Nr: 1214398	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-04 191	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 30 percent. 

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran had active service from April 1968 to April 1970.  He served in the Republic of South Vietnam from March 1969 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that granted service connection for PTSD, which was assigned an initial 30 percent disability rating and granted service connection for bilateral hearing loss, which was assigned an initial noncompensable disability rating, all effective June 30, 2004 (date of receipt of the original claim for service connection for those disorders).  That decision also granted service connection for tinnitus which was assigned an initial (and maximum) disability rating of 10 percent, from June 30, 2004, and denied service connection for, in part, coronary artery disease, including as due to PTSD, but the Veteran did not appeal the rating assigned for tinnitus or these denials of service connection. 

The Veteran testified at a February 2010 hearing before a Decision Review Officer (DRO).  A transcript thereof is on file. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at Houston, Texas, in January 2012.  A transcript of that hearing is on file.  


FINDINGS OF FACT

1.  The clinical signs and manifestations of the Veteran's PTSD are productive of occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform tasks due to some social isolation, intrusive thought, nightmares, irritability, hypervigilance, depression, and sleep impairment; but they do not result in impairment of orientation or speech, suicidal or homicidal ideation, and he has no thought disorder, delusions, hallucinations or significant impairment of memory.

2.  Bilateral hearing loss is manifested by Level I hearing in each ear.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411.  

2.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA must notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice requirements apply informing a veteran as to the degree of disability; and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The appeal arises from the Veteran's disagreement with the initial ratings assigned following grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA has satisfied its duties to notify the Veteran in this case.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  

The Veteran testified in support of the claims before a Decision Review Officer in February 2010 and before the undersigned VLJ in January 2012.  Transcripts of those hearings are on file.  The Veteran's service treatment records (STRs) and records of VA outpatient treatment (VAOPT) records have been received.  

The Veteran has reported having been treated by a private mental health worker.  That individual reported that he did not keep a formal record of therapy sessions with the Veteran.  However, that mental health worker has submitted statements in support of the Veteran's claim for a higher initial rating for PTSD.  Moreover, the Veteran has been afforded VA examinations for both of the increased rating claims.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Also, records of the Veteran's award of Social Security Administration (SSA) disability benefits are on file.  

At the DRO hearing the Veteran's representative requested that in addition to the audiology examinations in September 2004, June 2006, and July 2009, that because the Veteran has been given hearing aids, he should be given an additional VA audiology examination.  That examination was conducted in May 2010.  Similarly, he has been afforded VA rating examinations as to his PTSD in 2004, 2006, 2009, and again in 2010.  

Here, the rating examinations are adequate because they were based upon the appellant's prior medical history and described the disabilities and limitations imposed in sufficient detail for rating purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The appellant has not alleged or demonstrated there were any relevant facts overlooked by rating examiners and there is no allegation that the rating examinations were in any manner inadequate.  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

On official audiology examination in September 2004 the Veteran's the pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 30, 40, 55, and 65 decibels, respectively, with an average decibel loss rounded to 48.  Pure tone thresholds in the left ear at the respective frequencies were 30, 35, 40, and 45 decibels, with an average decibel loss rounded to 38.  Speech recognition, or discrimination, was 96 percent in the right ear and 92 in the left ear. 

On VA psychiatric examination in September 2004 the Veteran reported having bad dreams, difficulty sleeping, startle reaction, and getting mad at his boss and co-workers.  These symptoms occurred two to three times weekly more intensely but at a lesser intensity on a continuous basis.  His ability to perform daily functions during remission and partial remission included being able to maintain employment as an electrician at a car dealership where he had worked for the past five years.  He did not like to socialize and the best he could do to enjoy himself was to spend time alone in the woods.  He had not had any psychiatric treatment in the past 20 years.  He had not had problems with supervisors or co-workers prior to his military service.  

The Veteran reported that after a recent heart attack and placement of stents, he had been unable to function at his work for the past couple of months.  His relationship with his supervisor and co-workers was described as poor, and he had been disciplined at work.  He had been married for the first time for 19 years, for the second time for 17 years, and currently his third marriage had lasted for 3 years.  The reason for his prior divorces was his explosive temperament.  He had very good relationships with his two daughters.  His major changes in daily activities included not being able to sleep well, not working well with others, getting mad easily, not being able to take orders, and being a loner.  Social impairment consisted of not wanting to be around others, not being able to relax, and not being able to be in crowded places.  However, he did attend meetings of a Veterans Service Organization.  He became anxious when watching television coverage of news of a war.  

On mental status examination the Veteran was casually dressed and easy to engage in conversation.  He was friendly but quite anxious.  He was a reliable historian. He was fully oriented.  His appearance, behavior, and hygiene were appropriate.  His mood and affect were appropriate.  His ability to communicate and his speech were normal.  He had no history of panic attacks, hallucinations or delusions but he could re-experience sounds when he had a flashback.  He did not have any obsessive rituals and his thought processes were goal directed.  His judgment and thinking were not impaired.  His memory was abnormal only in the sense that it was mildly affected, such as forgetting names, directions, and recent events.  He admitted having passive thoughts of death and, occasionally, when angry he felt like killing someone but this was largely related to his anger at such a time.  His Global Assessment of Functioning (GAF) score was 60.  He was mentally capable of performing the activities of daily living but had difficulty establishing and maintaining effective work and social relationships.  He had no difficulty with simple or complex commands. 

On VA audiology examination in June 2006 the Veteran's claim file and STRs were available for review.  His pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 25, 30, 45, and 55 decibels, respectively, with an average decibel loss rounded to 39.  Pure tone thresholds in the left ear at the respective frequencies were 20, 30, 30, and 35 decibels, respectively, with an average decibel loss rounded to 29.  Speech recognition, or discrimination, was 96 percent in the right ear and 94 in the left ear.  The examiner reported that the Veteran's functional impairment was difficulty hearing normal conversational speech and engine noises on the job as an automobile electrician.  His condition had not resulted in any time lost from work.  The examiner stated that the Veteran's hearing acuity was not anticipated to change with medical intervention.  

On VA psychiatric examination in June 2006 the Veteran's claim file and medical records were reviewed.  He reported that since his last examination he had received disability compensation from his employer and had stopped working in June 2005. He was given disability due to coronary artery disease and having a history of heart attacks.  His biggest health concern was his fatigue which had been more pronounced since his 2005 heart attack, but reported that tinnitus and dreams of Vietnam interfered with his sleeping.  He described his mood as "moody" and this included feeling depressed, fussy, and nervous but he reported not having any crying spells.  He was interested in riding motorcycles, fishing, and loved working, he did not have the will power or motivation to fish or ride his motorcycle.  No problems with his appetite or self-esteem were reported.  He had difficulty focusing but had no problems driving.  He denied suicidal attempts and ideation.  He related worrying about many different things.  Infrequently, he felt so nervous that he became dizzy and had some tingling and fear.  He denied symptoms consistent with postservice traumas and obsessive-compulsive behaviors.  He reported that as to his temper he could be verbally explosive and that most of the time he did not recall what had occurred.  He had not lost his temper in this manner in a long time.  He denied being physically aggressive and he had no homicidal ideation.  

The Veteran reported that in the past, over a year ago, he had heard the sound of bullets and that this had occurred, in the past, once every one to two months.  He denied having delusions or ideas of reference.  He denied drug usage and now ingested less than the 6 to 8 beers a week which he had drank in the past.  He was most disturbed by dreams of Vietnam, which disturbed his initiation and maintenance of sleep.  He thought of his experiences in Vietnam frequently but reported that he was not bothered by that as much.  He had not been happy in two or three years.  He had been prescribed psychotropic medications and reported having no side effects from them.  He felt that his medications helped to calm him and help him sleep.  There had been no group or individual therapy or visits to an emergency room due to anxiety.  

It was noted that the Veteran had retired in June 2005 from the Ford Motor Company after seven years of employment due to medical disability from his heart condition.  He had been an air condition technician.  He had been married to his present wife for five years and they did many things together.  He had not had any contact with his two daughters in two or three years.  He had positive relationships with his wife's four children.  He infrequently spoke to his three surviving sisters.  He saw friends every once in a while but did not speak with them on the phone.  Also, he had associates.  He worked in his vegetable garden, did laundry, and did cleaning, as well as watch television.  

On mental status examination the Veteran was casually dressed and he was cooperative.  He had no involuntary movements but fidgeted.  His speech was fluent and otherwise unremarkable.  His affect was nervous yet pleasant and broad in range.  He made some jokes throughout the interview.  His affect was appropriate to content and stable.  His thoughts were coherent and logical.  He was fully oriented.  He registered three words after one trial and recalled two after a brief delay.  He refused to do serial sevens and made one error in performing serial threes.  He accurately spelled a five-letter word forward, although he made two errors when spelling it backwards.  His judgment appeared intact.  Then diagnosis was PTSD and his GAF score was 53.  It was reported that he continued to have symptoms consistent with PTSD and received medication for depression and sleep, although he was not adherent to his medication regimen because he was worried about becoming addicted.  Again, his greatest concern was with his fatigue which had been more pronounced since his second heart attack in June 2005.  His fatigue had implications as to his mood and interests.  His PTSD did not preclude his working because he had been able to maintain work for seven years which he had enjoyed.  His heart condition precluded him from working because it created stress.  His current GAF score was assigned because of anxiety symptoms, including worry, irritability, and sleep disturbance related to dreams of Vietnam and tinnitus.  

On VA audiology examination in July 2009 the Veteran's the pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 40, 50, 60, and 70 decibels, respectively, with an average decibel loss rounded to 55.  Pure tone thresholds in the left ear at the respective frequencies were 35, 45, 45, and 50 decibels with an average decibel loss rounded to 44.  Speech recognition, or discrimination, was 94 percent in each ear. 

On VA psychiatric examination in July 2009 the Veteran's claim file and medical records were reviewed.  He reported that at his prior employment he had been irritable and had fussed a lot, which had made his work more stressful but he denied major disciplinary or interpersonal problems.  He related that he and his wife fussed and fought a lot but, otherwise, their relationship was good.  He had not had contact with his two biological daughters in over six or seven years, after he had threatened their boyfriends for cursing in his home.  He still had a fair relationship with his wife's four children and he had a pretty good relationship with his step-grandchildren, although he did not see them often.  He spoke with his sisters infrequently.  He did not do much during the day except walk and watch television.  In the last five years had had no longer enjoyed riding his motorcycle.  He performed household chores but his wife managed their finances.  

The Veteran reported taking medication for sleep, depression, heart problems, and cholesterol.  In addition to having coronary artery disease and gastroesophageal reflux disease, he had obesity, hypertension, and PTSD with decreased libido, insomnia, and depression.  He drank about six beers a week but at times did not drink at all.  He had not been hospitalized or presented to an emergency room for psychiatric purposes since his last rating examination.  He reported seeing a private mental health worker once every week or every two weeks to talk about his combat-related problems.  He stated that most of the time his mood was depressed because he sat at home and had nothing to do.  He reported having a decreased interest and pleasure in activities that he used to enjoy, including riding his motorcycle and gardening.  He had a poor energy level, which he attributed in part to depression and his heart problems.  He complained of problems with concentration, which he described as being very bad, and his memory.  He had trouble remembering names.  No suicidal ideation was noted.  He had frequent combat related thoughts and dreams.  Part of his sleeping difficulty, in addition to being concerned about paying bills, was waking up from nightmares.  He also related having problems with irritability and anger but he had never become physically violent out of anger.  He stated that he had difficulties with concentration, hypervigilance, and an exaggerated startle response that usually diminished within a couple of minutes.  He sometimes worried about having another heart attack.  He had no symptoms of mania, psychosis, or obsessive-compulsive disorder.  

On mental status examination the Veteran was appropriately groomed and he was cooperative.  He made appropriate eye contact.  His thoughts were logical and goal directed without evidence of hallucinations or delusions.  His speech was of normal rate and volume.  His mood appeared euthymic and his affect was mood consistent.  He denied current homicidal or suicidal ideation, intent or plan.  He was oriented to place and date.  He made several errors in serial "7s" task.  He correctly spelled a five-letter word forward but left out one letter when spelling it backwards.  His fund of general information and judgment were fair.  He recalled all three words presented on a recall task.  

The diagnoses were PTSD and a depressive disorder, not otherwise specified.  His GAF score was 55.  It was noted that he continued to report symptoms of PTSD, including re-experiencing, avoidance, emotional numbing, and increased arousal related to combat experiences.  His GAF score was based on moderate psychiatric symptoms that impaired his interpersonal functioning.  It appeared that his occupational functioning was primarily impaired by his heart condition.  

J. M., a private social worker, reported that he had known the Veteran personally and professionally for several years.  He had counseled the Veteran in crisis intervention situations when he could not physically go to the VA clinic.  VA had prescribed him medication for depression and insomnia.  "The general areas of consideration for a Mental Status Exam [had] not change[d] since the last evaluation in October 2008."  There were still no symptoms of psychosis, suicidal ideation, mania, or impaired judgment.  There were some areas of mental distress that should be addressed.  He knew his strengths and weaknesses as related to his PTSD.  His inability to control the inadequacies was a problem.  In the past year he had shown a marked diminishment of interest in his regular activities.  For example, he didn't have a garden this season.  His outbursts of anger had increased which had caused marital and personal friendship conflict.  He did not know why he became angry.  Most of the time his loss of temper was over trivial occurrences.  He still had nightmares but they had increased in frequency and intensity.  He had vivid recall of events that occurred in Vietnam.  He sometimes awoke with night sweats and at times had unknowingly had physical outbursts.  He avoided war movies and news about war.  His depression was the worst of his problems and it manifested in feelings of worthlessness, social impairment, low energy, and survivor guilt.  However, he was willing to accept counseling and there was no cognitive impairment.  

VAOPT records in 2009 show that the Veteran was issued hearing aids.  

DRO hearing in February 2010 the Veteran testified that after his 2009 VA audiology examination he had been given hearing aids.  Page 2 of the transcript of that hearing.  As to his PTSD, he had suicidal ideation.  Page 2.  This occurred about once or twice weekly.  He was taking medication for depression but he still often became quite angry, about a couple of times weekly, and sometimes this anger was directed at his family or friends.  Page 3.  He had a few friends but he did not see them very often, only about once a month.  He had had a decrease in his social activities and his recreational activities.  He no longer did anything consisting of a social activity.  Page 4.  In addition to VA treatment, he saw a private mental health worker, who had submitted a statement in support of the Veteran's claim.  The Veteran saw this mental health worker maybe once weekly.  Page 5. 

On VA psychiatric examination in March 2010 the Veteran's claim file and medical records were reviewed.  He lived with his third wife of seven years and described their overall relationship as "fair," although they sometimes argued.  He had no contact with his two biological children but his relationship with his step-children and step-grandchildren was good.  He spoke with his sisters every six to eight months.  On a typical day he watched television, performed household chores, and did a little yard work.  He had lost interest in riding his motorcycle and gardening, although he might start fishing again.  He reported having few friends.  He had not had significant disciplinary or interpersonal problems during his last employment.  He could no longer work due to his heart condition.  He denied hospitalizations or emergency room trips since his last rating examination.  His activities of daily living were intact and regular.  He managed his own medication regimen.  He was able to drive.  He consumed six to eight beers weekly.  He saw a private mental health worker one or two times monthly and that person had submitted a letter in late 2009 in support of the Veteran's claim which indicated that the Veteran had had a reduction in activities, increased anger, outbursts, increased frequency and intensity of nightmares, and significant problems with depression.  The Veteran had had one mental health contact since his last rating examination, in January 2009, which noted that he had been compliant with his medications and had on-going stability; and that his nightmares were not that frequent and not that intense; and, also, that his sleep was disrupted due to tinnitus.  At that time he had denied problems with depression.  It was also noted that in June 2008 his GAF score had been 57.  

The Veteran reported that he stayed depressed, but it had worsened since his had developed heart problems several years ago.  Factors contributing to his depression included his forced retirement, bills and finances, medical problems, and anxiety.  He reported having problems with depression, anhedonia, amotivation, and fatigue (with the latter being due to his depression and his heart condition), psychomotor agitation (restlessness), variable appetite, poor sleep, problems concentrating, and feelings of hopelessness.  The latter usually occurred when he did not take his medication. He denied suicidal and homicidal ideation.  He had no symptoms of panic, mania, psychosis or obsessive-compulsive behaviors.  He reported having intrusive thoughts of combat a couple of times weekly, lasting a few hours.  However, these gradually went away or he became interested in something else. His emotional response was one of anger without associate physical symptoms.  Distressing dreams occurred from two to three times weekly to monthly.  He sometimes had flashbacks.  He sometimes spoke to his friends about their war experiences but he generally tried to avoid this.  His war-time memories had started to fade.  Decreased participation in activities was evident.  He felt disconnected from others but was able to feel love.  He had little emotional response to most things.  He had poor sleep due to tinnitus and distressing dreams.  He was irritable and had a low stress tolerance, with verbal outbursts at people.  At times he avoided people because he was easily irritated.  He had significant problems with concentration, hypervigiliance, and an exaggerated startle response.  He denied any changes in his PTSD symptoms over the last couple of years.  It was noted that the Veteran's PTSD symptoms appeared to be very similar to those reported at the time of his last rating examination.  

On mental status examination the Veteran was appropriately groomed and casually dressed.  He was cooperative and his eye contact was appropriate.  His speech was unremarkable and his thought processes were logical and goal-directed.  There was no evidence of hallucinations or delusions.  His mood was mildly dysphoric but his affect was constricted.  Homicidal and suicidal ideation, plan, and intent were denied.  He was fully oriented.  As to concentration, he completed serial 7s task with a couple of errors. He was able to spell a five letter word forwards and backwards.  His fund of basic information appeared adequate.  His immediate retention was good.  After a three minute delay, he was able to recall three out of four words.  His judgment appeared intact.  His insight appeared to be fair. 

The diagnoses were PTSD; and a depressive disorder, not otherwise specified.  His GAF score was 52, which was assigned due to moderate symptoms and impairment in social and recreational functioning.  His occupational functioning was reportedly impaired due to his heart condition.  

On VA audiology examination in May 2010 the Veteran's claim file was reviewed.  His pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz were 40, 50, 65, and 65 decibels, respectively, with an average decibel loss rounded to 55.  Pure tone thresholds in the left ear at the respective frequencies were 30, 40, 45, and 50 decibels with an average decibel loss rounded to 41.  Speech recognition, or discrimination, was 94 percent in the right ear and 96 in the left ear. 

J. M., a private social worker, reported in a statement received in February 2011 that the Veteran's therapy sessions had been on an as needed basis.  He had all the classic symptoms of PTSD.  He had responded well to Rational Emotional Therapy.  Being a willing participant and his cooperation were his strong points.  On the negative side, he had had problems of mental anguish for years.  The mental health worked did not believe that the Veteran's PTSD would ever be in complete remission.  

At the travel Board hearing in January 2012 the Veteran testified that his hearing acuity had gotten worse since service connection had been granted in 2004.  He had not received any private treatment for his hearing loss but now used hearing aids.  Page 3 of the transcript of that hearing.  He had to turn the volume of his television higher in order to properly hear it.  If he turned his back to people, he could not hear them as well when they spoke.  Page 4.  He could no longer hear a car drive into his driveway.  Page 7.  In some environments, such as a grocery store, he could hear the spoken voice only if he were close to the speaker.  Page 8.  If he were outside he could only sometimes hear birds sing and he could hear rain drops but only if it was rained very hard. Page 8.  He could not hear his wife call his name if she were in another room.  Page 9. 

As to his PTSD, the Veteran testified that he attended VA therapy sessions once every three months.  The Veteran's dosage of medication had been increased three times but without any improvement.  He had been given medication for treatment of depression and sleeping problems.  Page 4.  The Veteran also saw a private mental health worker quite often.  His medication had made his PTSD "a lot better" but he still had nightmares.  His relationship with his family was not "real good" and he was easily upset.  He did not like to be around people or crowds but preferred to stay by himself.  He was not currently working because his two heart attacks precluded his working as a mechanic.  Page 5.  Prior to being a mechanic, he had been a service manager for over 20 years.  He no longer went hunting but did go fishing every now and then but mostly by himself, except on occasions when his wife joined him.  Otherwise, he had no hobbies.  He lived in an area in which he had no neighbors.  He walked around, patrolling, his property all the time.  Page 6.  His daily routine consisted of checking the mail, eating breakfast, and housecleaning but otherwise he sat and watched television.  Page 7.  He did not interact with any family members other than his wife.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

The evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Analysis

Initial PTSD 30 Percent Rating

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 demonstrates that the specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Under 38 C.F.R. § 4.130, DC 9411, the General Rating Formula for Mental Disorders, sets forth the criteria for the next higher rating, of 50 percent, for PTSD and these are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

The Global Assessment of Functioning (GAF) is a scaled score that mental health professionals assign upon examination of a patient reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  However, a GAF score is only one factor in determining a psychiatric disability rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for a higher rating have been met.  It is the effect of the symptoms, rather that the presence of symptoms, pertaining to the rating criteria that determines the rating.  

The Veteran is not now employed, due to several heart attacks resulting from his nonservice-connected heart disease, but previously worked continuously for many years.  He endorses many of the classical symptoms of PTSD, such as nightmares, sleep disturbance, nightmares, hypervigilance, startle reaction, social withdrawal, and intrusive thoughts.  

The Veteran has taken medication for depression and to help him sleep, both of which stem from his service-connected PTSD.  However, part of his sleep disturbance is due to his service-connected tinnitus which is separately assigned a 10 percent disability rating and the impairment from this may not be considered in determining the proper disability evaluation for the service-connected PTSD as this would result in double compensation, also called pyramiding, which is prohibited under 38 C.F.R. § 4.14.  Although he has received treatment from a private mental health worker, he has not genuinely endorsed suicidal or homicidal ideation and he has no more than, at most, moderate, impairment in his mood, affect or ability to concentrate.  He has irritability, difficulty controlling his temper, and depression but he has been fully oriented and has no thought disorder, delusions or hallucinations which would warrant a rating in excess of 30 percent.  

The Veteran's difficulties establishing effective work and social relationships is encompassed in the 30 percent rating but, overall, and despite any increase in the dosage of his medication, he has not displayed the signs, symptoms or manifestations of psychiatric disability, such as obsessive-compulsive behavior. While he has had some disturbance of motivation and mood, his judgment and thinking are unimpaired and he has not had circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking, which would warrant a rating in excess of 30 percent.  This is corroborated by the GAF scores ranging from 52 to 60 indicating only moderate difficulty in social and occupational functioning.  

Thus, the Board concludes that the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent for the service-connected PTSD. 

Initial Noncompensable Bilateral Hearing Loss Rating

In evaluating service-connected hearing impairment, a disability rating is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).   The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect. 38 C.F.R. § 4.85(b).  

"Puretone threshold average," as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating will be determined by the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating will be determined by the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

Applying the results VA audiometric testing in September 2004 to TABLE VI, the findings of the VA examination yield a numerical designation of I for the right ear as the average decibel loss of 38 is in the range between 0 to 41 average pure tone decibel hearing loss and the speech discrimination score of 92 percent is in the range between of 92 and 100 percent of speech discrimination.  

The numerical designation for the left ear is also I as the average decibel loss of 48 decibels is in the range between 42 to 49 average pure tone decibel hearing loss and the speech discrimination score of 96 percent is in the range between of 92 and 100 percent of speech discrimination.  

Thus, as to the September 2004 rating examination, entering the numeral designations of I and I to TABLE VII yields a disability rating of zero percent under Diagnostic Code 6100.  

Applying the results VA audiometric testing in June 2006 to TABLE VI, the findings of the VA examination yield a numerical designation of I for the right ear as the average decibel loss of 39is in the range between 0 to 41 average pure tone decibel hearing loss and the speech discrimination score of 96 percent is in the range between of 92 and 100 percent of speech discrimination.  

The numerical designation for the left ear is also I as the average decibel loss of 29 decibels is in the range between 0 to 41 average pure tone decibel hearing loss and the speech discrimination score of 94 percent is in the range between of 92 and 100 percent of speech discrimination.  

Thus, as to the June 2006 rating examination, entering the numeral designations of I and I to TABLE VII yields a disability rating of zero percent under Diagnostic Code 6100.  

Applying the results VA audiometric testing in July 2009 to TABLE VI, the findings of the VA examination yield a numerical designation of I for the right ear as the average decibel loss of 55 is in the range between 50 to 57 average pure tone decibel hearing loss and the speech discrimination score of 94 percent is in the range between of 92 and 100 percent of speech discrimination.  

The numerical designation for the left ear is also I as the average decibel loss of 44 decibels is in the range between 42 to 49 average pure tone decibel hearing loss and the speech discrimination score of 94 percent is in the range between of 92 and 100 percent of speech discrimination.  

Thus, as to the July 2009 rating examination, entering the numeral designations of I and I to TABLE VII yields a disability rating of zero percent under Diagnostic Code 6100.  

Applying the results VA audiometric testing in May 2010 to TABLE VI, the findings of the VA examination yield a numerical designation of I for the right ear as the average decibel loss of 55 is in the range between 50 to 57 average pure tone decibel hearing loss and the speech discrimination score of 94 percent is in the range between of 92 and 100 percent of speech discrimination.  

The numerical designation for the left ear is also I as the average decibel loss of 41 decibels is in the range between 0 to 41 average pure tone decibel hearing loss and the speech discrimination score of 96 percent is in the range between of 92 and 100 percent of speech discrimination.  

As to the May 2010 rating examination, entering the numeral designations of I and I to TABLE VII yields a disability rating of zero percent under Diagnostic Code 6100.  

Also, the results of all the audiometric tests do not show that the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more in either ear; and do not show that the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, in either ear.  Accordingly, the application of the provisions of 38 C.F.R. § 4.86(a) and (b) is not warranted.  

"The Secretary [of VA], in an internal guidance document, recently reaffirmed the need for VA audiologists to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities."  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

"The policy of describing the results of all tests conducted makes sense, particularly in the context of the extraschedular rating provision.  38 C.F.R. § 3.321(b).  Unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Here, the evidence shows that the Veteran terminated his employment due to a series of heart attacks stemming from nonservice-connected cardiovascular disease.  The Veteran has not otherwise described any adverse impact upon his employment and his description of the adverse impact that his hearing loss has on his daily activities, together with the fact that he now uses hearing aids indicate that there has most likely been at least some minimal adverse impact upon his activities of daily living but there is no impact upon his occupational activities.  In fact, the 2006 examiner noted that prior to the Veteran's disability retirement he had not lost any time from work due to his hearing loss.  Moreover, the results of the rating examinations covering a span of a number of years shows that any progression in the severity of his hearing loss is, at most, minimal and still does not warrant a compensable disability rating.  This is sufficient to comply with the applicable VA policies.  See Martinak, Id. 

The Board finds that since the claim for service connection for the disabilities at issue was filed in June 2004 the Veteran's service-connected PTSD and bilateral hearing loss have not been more than 30 percent and noncompensably disabling, respectively.  So, the ratings assigned cannot be "staged" because these ratings represent the greatest level of functional impairment attributable to the disorders at issue during time since the claims for service connection were filed.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Extraschedular Rating Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is addressed when either raised by the claimant or the evidence, and requires a three-step analysis.  First, is whether the schedular criteria are adequate and, if they are, no extraschedular referral is required.  Second, if inadequate, determine whether there is an exceptional disability picture considering such related factors as marked interference with employment (but not marked interference obtaining or retaining employment) or frequent periods of hospitalization.  Third, if the rating criteria are inadequate and the related factors are present, the case must be referred for a determination of whether an extraschedular rating should be assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and contemplate the full range impairment due to the Veteran's PTSD.  The disability pictures as to both disabilities at issue are not shown to be incapable of accurate evaluation with the use of the schedular rating criteria.  Also, the disabilities at issue are not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  The Veteran has not been hospitalized on account of the service-connected disorders and they have not caused marked interference with his employment, i.e., beyond that contemplated by his assigned rating, or otherwise rendered impractical the application of the regular schedular standards.  Thus, the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.  So, the criteria for submission for consideration of an extra-schedular rating are not met.  Thun, Id. 

The Court has held that a total disability rating based upon individual unemployment is an element of all appeals of an initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The record evidence reveals that the Veteran is not now employed, due to several heart attacks resulting from his nonservice-connected heart disease, but previously worked continuously for many years.  Moreover, the Veteran, himself, has neither presented nor alluded to the existence of any medical or other objective evidence or opinion that even suggests that he is, in fact, unemployable due to his service-connected PTSD and bilateral hearing loss.  As the evidence fails to establish  that the Veteran's PTSD and bilateral hearing loss preclude substantially gainful employment, the criteria for a TDIU are not met, and no referral for extra-schedular consideration is required under 38 C.F.R. § 4.16(b).

Here, the preponderance of the evidence is against the claims and, so, the favorable resolution of doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claims, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

An initial rating for PTSD in excess of 30 percent is denied. 

An initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


